.IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                               AT NASHVILLE
                Assigned on Briefs at Knoxville November 15, 2011

             DERRICK LE’MON GOODE v. STATE OF TENNESSEE

                      Appeal from the Circuit Court for Bedford County
                              No. 12189     Lee Russell, Judge


                     No. M2011-00529-CCA-R3-PC - Filed June 13, 2012


The Petitioner, Derrick Le’mon Goode1 , appeals as of right from the post-conviction court’s
denial of his petition for post-conviction relief. The Petitioner contends that the post-
conviction court committed error in finding that neither his general sessions court counsel
nor his trial counsel rendered ineffective assistance as a matter of law. He cites six factual
grounds supporting his claim and alleges that the cumulative effect of counsels’ errors
deprived him of his right to counsel and a fair trial. After an evidentiary hearing, the post-
conviction court found that the Petitioner failed to show that either counsel’s performance
was deficient or that he was prejudiced by the alleged deficient performance. Following our
review, we affirm the judgment of the post-conviction court.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

D. K ELLY T HOMAS, JR., J., delivered the opinion of the court, in which J AMES C URWOOD
W ITT, J R., and C AMILLE R. M CM ULLEN, JJ., joined.

Trisha A. Bohlen, Bell Buckle, Tennessee, for the appellant, Derrick Le’mon Goode.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel W. Harmon, Assistant
Attorney General; Charles F. Crawford, Jr., District Attorney General; and Michael D.
Randales, Assistant District Attorney, for the appellee, State of Tennessee.

                                                  OPINION

                                      FACTUAL BACKGROUND


1
 It is the policy of this court to refer to petitioners’ names as they are reflected in the initial post-conviction
petition. However, we note that throughout the record the Petitioner is also referred to as “Derrick Lemon
Goode,” “Derrick Le-mon Goode,” “Derrick Lamon Goode,” and “Derrick L. Goode.”
       The following trial facts were summarized from the Petitioner’s direct appeal. See
State v. Derrick Lemon Goode, M2009-00508-CCA-R3-CD, 2010 WL 2852279, at * 1-2
(Tenn. Crim. App. July 21, 2010). On June 2, 2008, forgery warrants were issued against the
Petitioner. The warrants alleged that the Petitioner passed stolen checks at the 82 Market and
Deli (82 Market) in Bell Buckle, Tennessee and the Shelbyville Super Market (Shelbyville
Market) in Shelbyville, Tennessee. The Petitioner was subsequently appointed counsel to
represent him in general sessions court, who is hereinafter referred to as general sessions
counsel. After waiving his preliminary hearing, the Petitioner’s cases were bound over to
the Bedford County Grand Jury on July 25, 2008.

       The Petitioner was indicted for ten counts of forgery on August 18, 2008. The ten
counts of forgery charged represented five forged transactions, with each transaction charged
under two alternate theories. The Petitioner retained trial counsel2 to represent him in the
Bedford County Circuit Court. The trial was held on October 28, 2008; the following
testimony was presented.

       The victim, Loyd Curtis, Jr., testified that he lived in Shelbyville and that he and the
Petitioner were former work associates. On March 28, 2008, Mr. Curtis sold the Petitioner
a white 1989 Lincoln Town Car. Sometime later, he received letters informing him that he
owed money to three convenience stores: 82 Market in Bell Buckle, Shelbyville Market, and
Sav-A-Lot. Mr. Curtis went to each store and viewed copies of checks that had been written
from a checkbook belonging to him. He then realized that he had left this checkbook in the
car he sold to the Petitioner. Mr. Curtis testified that all the checks were signed in his name
but that he had only signed one of the checks. The State introduced the following checks in
support of the convictions at issue: (1) check 1071, payable to 82 Market; (2) check 1079,
payable to 82 Market; (3) check 1069, payable to Derrick Goode; (4) check 1075, payable
to Derrick Goode; and (5) check 1088, bearing a blank “Pay to the Order of” section.

       Mr. Curtis explained that he closed the account upon which all of the checks at issue
were drawn in November 2007, due to business issues. Mr. Curtis further testified that some
of the forged checks contained driver’s license and phone numbers that did not belong to
him. He also said that he never authorized anyone else to use his account and received no
consideration for the use of the checks. Mr. Curtis acknowledged on cross-examination that
he went to the Sav-A-Lot where some of the other checks drawn on the same account were
passed and watched video of a man passing the checks; this man was not the Petitioner. Mr.
Curtis testified that he did not know who wrote the checks but stated that it was not him.



2
    Trial counsel was the Petitioner’s trial and direct appeal counsel.

                                                       -2-
        Prasant Maheta owned the Bell Buckle 82 Market in March 2008. He testified that his
store required its cashiers to record the driver’s license and phone number of any person
paying with a check, but he admitted that his clerks did not always do so. Mr. Maheta
explained that the Petitioner occasionally came into the 82 Market about two or three times
a day, but not always every day, and that he knew the Petitioner as “Debow.” Mr. Maheta
testified that his store accepted checks 1071 and 1079, but he did not see who wrote the
checks. After both checks were returned by the bank, Mr. Maheta called the Petitioner, who
agreed to reimburse 82 Market. The Petitioner did not deny passing the checks and never
claimed that someone else passed them. The Petitioner told Mr. Maheta that he had received
the checks in payment for work he had done for Mr. Curtis. Mr. Maheta acknowledged that,
if that were the case, then the checks should have been made payable to the Petitioner rather
than 82 Market. As of trial, the Petitioner still had not reimbursed Mr. Maheta.

        Detective Brian Crews of the Shelbyville Police Department investigated the forged
checks in this case after receiving a report and copies of the checks. Det. Crews interviewed
Roderick Brooks in jail, to whom check 1082 – not the basis for an offense charged against
the Petitioner – was made payable, and he admitted his involvement with passing that check.
Det. Crews also noted that check 1071 contained a driver’s license number only slightly
different from the Petitioner’s driver’s license number. Check 1079 contained a different,
invalid driver’s license number. However, check 1088, the check with a blank “Pay to the
Order of” section, contained the Petitioner’s correct driver’s license number. Det. Crews
testified that he tried to question the Petitioner about the checks, but the Petitioner was very
defensive, as if he wanted a fight. On cross-examination, Det. Crews acknowledged that he
had worked on cases before in which people have obtained and illegally used the driver’s
license number of another.

       The Petitioner did not testify at trial and presented no evidence in his defense.

       On October 21, 2008, a jury found the Petitioner guilty of all ten counts of forgery.
The court merged the convictions based on alternate theories, leaving the Petitioner with five
forgery convictions. He was sentenced as a Range II, multiple offender to consecutive
service of three years and six months for each forgery conviction at thirty-five percent, for
an effective sentence of seventeen years and six months in the Department of Correction.

       The Petitioner then filed a timely motion for new trial, which was denied. He then
perfected an appeal to this court, with the assistance of trial counsel, and this court affirmed
the Petitioner’s convictions and sentences on July 21, 2010. Derrick Lemon Goode, 2010 WL
2852279, at * 2.




                                              -3-
                                   A. Post-Conviction Petition

         On November 30, 2010, the Petitioner filed a pro se petition for post-conviction
relief. Counsel was appointed and, subsequently, filed an amended petition on January 18,
2011. The Petitioner raised the following issues in his petition requesting post-conviction
relief.3

       1.      Did [general sessions counsel] provide ineffective assistance of counsel by
               not conducting a preliminary hearing at the General Sessions Court level?

       2.      Did [general sessions counsel] provide ineffective assistance of counsel by
               not resolving the case at the General Sessions Court level?

       3.      Did [general sessions counsel] and [trial counsel] provide ineffective
               assistance of counsel by failing to interview potential witnesses at the store
               and elsewhere, by failing to present such witnesses at a preliminary hearing
               ([general sessions counsel]) and at trial ([trial counsel]), by failing to visit
               the stores where the checks were passed, and by failing to view and present
               at trial videotapes of the passing of the various checks at a preliminary
               hearing ([general sessions counsel]) and at trial ([trial counsel])?

       4.      Did [trial counsel] provide ineffective assistance of counsel by failing to
               submit the allegedly forged documents to a handwriting expert and by
               failing to present such expert at trial?

       5.      Did [trial counsel] provide ineffective assistance of counsel by failing to
               object to the testimony of prosecuting witness Detective Brian Crews and
               by failure adequately to cross-examine the various witnesses for the State
               and by failing to object to other unspecified evidence offered by the State?

       6.      Did [trial counsel] provide ineffective assistance of counsel by failing to
               object to unspecified jury instructions?

       7.      Did [trial counsel] provide ineffective assistance of counsel by failing to
               explain adequately to the Defendant his right to testify at trial?

       8.      Did [trial counsel] provide ineffective assistance of counsel by purposely


3
 The post-conviction court summarized the nineteen issues presented by the Petitioner in his pro se and
amended petitions into the following nine issues.

                                                  -4-
              sabotaging the Defendant’s direct appeal?

       9.     Was the Defendant denied due process as a result of the State’s failure to
              provide exculpatory evidence in the form of witness identifications and
              videotaped evidence of other parties passing the allegedly forged checks?


                         B. Post- Conviction Evidentiary Hearing

       An evidentiary hearing on the consolidated petitions was held on January 21, 2011.
The Petitioner, general sessions counsel, and trial counsel testified at the hearing. The
Petitioner testified that general sessions counsel failed to properly interview witnesses
because he should have gone to the stores where the alleged forgeries took place and
questioned the clerks about the person passing the checks. The Petitioner explained that the
store clerks would have been able to clear up the misconception that he passed the stolen
checks. Additionally, the Petitioner claimed that general sessions counsel’s failure to
interview witnesses and otherwise prepare for the preliminary hearing precluded the
resolution of the case at the general sessions level. He insisted that the case could have been
resolved prior to reaching the Circuit Court if general sessions counsel had interviewed
witnesses, investigated the case, and conducted the preliminary hearing.

        General sessions counsel testified that the Petitioner expressed his intent to retain
another attorney in their very first meeting, which was prior to a bond hearing. General
sessions counsel explained that he did not see a need to interview the Petitioner any further
at that time because bond hearings were “always continued,” and he knew that they would
have another meeting to ascertain whether the Petitioner would in fact retain new counsel.
General sessions counsel then explained that at their next meeting the Petitioner stated that
he could not afford to hire counsel, so counsel began to interview the Petitioner. General
sessions counsel also explained that he was not really in a position to interview witnesses at
that time because he had not been provided any names or other discovery; he only had the
names appearing on the warrant. He further explained that it was almost “impossible” to get
the State to provide discovery at the general sessions level. General sessions counsel
explained that he did not receive any information about the State’s evidence against the
Petitioner until counsel conveyed to the arresting officers the Petitioner’s desire to waive the
preliminary hearing, asking them to cooperate with him. At that time, they showed counsel
pictures from which the Petitioner was identified.

       General sessions counsel testified that he had been practicing law for about eight years
when he acquired the Petitioner’s case. He also testified that approximately ninety percent
of his practice has been devoted to criminal law, that he has represented people in other

                                              -5-
counties in Middle Tennessee, and that he has tried other forgery cases. General sessions
counsel explained that he has practiced in front of the general sessions judge countless times.

        The essence of the Petitioner’s testimony regarding trial counsel was (1) that counsel
did not consult or retain a handwriting expert to show that the Petitioner did not sign the
checks; (2) that he did not obtain and admit the Sav-A-Lot, 82 Market, and Shelbyville
Market videos at trial; (3) that he failed to properly prepare, interview and call witnesses for
trial; (4) that he failed to interview witnesses, Roderick Brooks and William Smith, who
could have established that the Petitioner was not responsible for the offenses charged, and
(5) that he failed to call the same witnesses at trial.

        First, the Petitioner insisted that trial counsel should have hired a handwriting expert
or at least informed him of the benefit in retaining one for trial. The Petitioner explained that
the handwriting expert could have proven that he did not sign the checks at issue, and trial
counsel’s failure to retain such expert left the defense with no way of contradicting the
evidence presented by the State. The Petitioner did not present a handwriting expert at the
evidentiary hearing.

        Second, the Petitioner argued that trial counsel was ineffective because he failed to
go to the Sav-A-Lot, Shelbyville Market, and the 82 Market to retrieve their video
surveillance recordings for admission at trial. He claimed that the Sav-A-Lot video would
have shown who passed the checks there and that it was not him. The Petitioner also claimed
that the Shelbyville Market and the 82 Market had video surveillance that would have also
shown that he did not sign the checks, and this exculpatory evidence was critical to his
defense. However, on cross-examination he admitted that the information about another
person’s passing of the Sav-A-Lot checks was presented to the jury. The Petitioner did not
present any of these videos at the evidentiary hearing.

       Third, the Petitioner contended that trial counsel failed to properly prepare for trial.
When asked for specifics, the Petitioner simply summarized his previous testimony. The
Petitioner testified that trial counsel could have asked the victim more questions about the
Shelbyville Market because the victim might have seen those tapes during his personal
investigation. The Petitioner also asserted that trial counsel could have asked Det. Crews
“[s]omething that could have cleared [him.]” What, exactly, the Petitioner did not say. The
Petitioner presented no evidence or witnesses at the hearing to support any of his assertions.

       Finally, the Petitioner testified that trial counsel’s failure to interview key witnesses,
Roderick Brooks and William Smith, was another example of counsel’s deficient
performance. The Petitioner explained that these two individuals were originally indicted
on the charges for which he was ultimately convicted. The Petitioner claimed that these two

                                               -6-
individuals had knowledge that could have exonerated him, and this, in addition to the Sav-
A-Lot video, would have shown that someone else wrote the checks; Brooks was the
individual captured forging one of the checks in the Sav-A-Lot video. However, the
Petitioner admitted on cross examination that he was never charged with the forgery at Sav-
A-Lot. Neither of these witnesses was presented at the evidentiary hearing.

       Trial counsel testified that he would have strongly suggested they retain a handwriting
expert if the State was presenting one who intended to testify that the signatures were similar.
However, trial counsel explained that it was ultimately a jury determination and that was why
he introduced the Sav-A-Lot checks, so the jury could compare it with the signatures from
82 Market and Shelbyville Market for themselves. Trial counsel also explained that,
ultimately, the jury never received a known sample of the Petitioner’s handwriting from
which to compare the signatures, so a handwriting expert was not needed.

       Trial counsel testified that he contacted all the individuals that the Petitioner asked
him to contact, and he visited both the 82 Market and the Shelbyville Market and inquired
about the surveillance and clerks present on the dates of the alleged forgeries. Trial counsel
explained that he did ascertain that there was a tape at the 82 Market, but the store had
changed management by the time he was retained. He further explained that the new
management had erased the old surveillance system and did not retain any information about
the prior owner’s employees. Trial counsel also explained that the Shelbyville Market did
not have a video of the incident, and its system appeared inoperable during his visit.
Although he did not have the videos, and neither did the State, trial counsel testified that he
was able to use the absence of the videos in an effort to raise reasonable doubt. Trial counsel
presented the testimony of Mr. Curtis stating that the Petitioner did not pass the Sav-A-Lot
checks and suggested that all the videos captured the same individual, Brooks.

       Trial counsel testified that he was never provided with the names of the clerks. Trial
counsel explained that he attempted to locate the clerks, but the 82 Market and the
Shelbyville Market had changed management and did not retain the same staff, thus he had
no way of identifying or contacting those clerks. He admitted that one of the photo line-ups
from which the Petitioner was identified contained a signature of a Clinton Page, presumably
the clerk who identified the Petitioner as the individual who passed the forged checks.
However, trial counsel admitted that he never attempted to contact this individual and could
not remember whether he had otherwise spoken with him. Trial counsel testified that he
received and produced discovery in a timely manner and investigated the evidence therein.
Trial counsel also testified that he was prepared for and made objections during trial, all of
which were sustained.

       Trial counsel testified that both Roderick Brooks and William Smith had attorneys by

                                              -7-
the time he was retained, and he would have needed their attorneys’ permission to interview
them. Trial counsel also testified that he had received a statement from Brooks in discovery,
and Brooks’ statement illustrated that Brooks would not be an exculpatory witness for the
Petitioner; Brooks told the State during his interview that the Petitioner had some knowledge
of or participation in the Sav-A-Lot forgery.

       Trial counsel testified that he has practiced law for over thirty years, and over eighty-
five percent of his experience has been devoted to criminal law.

       The petition for post-conviction relief was denied by memorandum opinion and order
on February 3, 2011. The trial court consolidated the Petitioner’s sixteen overlapping
contentions listed in his petition for post-conviction relief, and those added via the amended
petition, and dealt with nine different factual scenarios addressed in the Petitioner’s
testimony in support of his assertion that both his general sessions and trial attorneys were
ineffective.

       Addressing the alleged issues involving general sessions counsel, the court reasoned
that the case could not have been resolved at the general sessions level, unless the State
agreed to reduce the felony charges to misdemeanors, and there was no evidence in the
record to suggest that the State was willing to reduce the charges.

        Regarding trial counsel’s alleged errors, the court found that counsel’s failure to hire
a handwriting expert was not deficient for the following reasons: (1) because the State did
not present a handwriting expert at trial; (2) because on direct appeal this court “note[d] a
number of handwriting similarities between Check 1088, [which bore the Petitioner’s
driver’s licence number] and Checks 1069, 1071, 1075, and 1079 that the jury could have
used to conclude that the same person wrote all five” checks; and (3) because the Petitioner
did not present a handwriting expert at the evidentiary hearing to illustrate the necessity of
this testimony at trial. The court accredited trial counsel’s testimony that the 82 Market and
Shelbyville Market videos did not currently exist and concluded that admission of the Sav-A-
Lot video was not required because the Petitioner was not indicted for that forgery, and the
relevant information that the Petitioner did not commit that forgery was presented at trial.

        Addressing trial counsel’s failure to prepare for trial, the court explained that “there
[wa]s simply no proof that there was any evidence, either the testimony of clerks or evidence
on videotapes or the testimony of Co-Petitioners, which would have helped exonerate the
[Petitioner].” The court also concluded that trial counsel’s failure to interview Roderick
Brooks and William Smith was not ineffective assistance, crediting trial counsel’s testimony
that both men had retained attorneys. The court further found that Brooks was not an
exculpatory witness and explained that there was “simply no evidence that this failure to

                                              -8-
interview [Brooks] resulted in any harm[.]”

        In sum, the court concluded that the Petitioner was not deprived of his constitutional
rights. Both general sessions counsel and trial counsel met an objective standard of
reasonableness and were within the range of competence demanded of attorneys in criminal
cases. Additionally, the court found that “[n]o decision by counsel, no action by counsel, and
no inaction by counsel was proven to have been such as to render it reasonably probable that
but for the conduct of the attorney, the result of the original case would have been different.”
The court also concluded that the prosecutor did not act inappropriately in any manner and
dismissed the amended petition.

       The Petitioner perfected a timely notice of appeal to this court on February 18, 2011.


                                         II. ANALYSIS

         The Petitioner contends that the post-conviction court committed reversible error in
finding that both his general sessions counsel and his trial counsel met the standard
demanded of competent defense counsel. He cites in his brief the following facts in support
of that contention: (1) that general sessions counsel failed to present evidence at the
preliminary hearing to show that “it was someone other than himself who presented forged
checks at three local markets”; (2) that trial counsel failed to adequately prepare for trial; (3)
that trial counsel failed to interview and present witnesses at trial who could have established
that the Petitioner was not responsible for the offenses charged and, more specifically, that
trial counsel allowed Det. Capps to summarize the evidence against him at trial without
offering any witnesses to demonstrate the identity of the person who passed the checks; (4)
that trial counsel failed to retain, or advise Petitioner to retain, a handwriting expert for trial;
(5) trial counsel failed to obtain and admit the Sav-A-Lot video at trial; and (6) that the
cumulative impact of counsel’s errors denied the Petitioner the effective assistance of counsel
and “worked to produce a trial setting that was fundamentally unfair.”

       The State responds that the record supports the post-conviction court’s ruling and that
the Petitioner has failed to show deficiency or prejudice.


                      A. Standard of Review for Post–Conviction Cases

      Post-conviction relief is only warranted when a petitioner establishes that his or her
conviction is void or voidable because of an abridgement of a constitutional right. Tenn.
Code Ann. § 40–30–103. The burden in a post-conviction proceeding is on the petitioner to

                                                -9-
prove the factual allegations to support his grounds for relief by clear and convincing
evidence. Tenn. Code Ann. § 40–30–110(f); see Dellinger v. State, 279 S.W.3d 282, 293–94
(Tenn. 2009). “Evidence is clear and convincing when there is no serious or substantial doubt
about the correctness of the conclusions drawn from the evidence.” Hicks v. State, 983
S.W.2d 240, 245 (Tenn. Crim. App. 1998).

        Once the post-conviction court has ruled upon a petition, its findings of fact are
conclusive on appeal unless the evidence in the record preponderates against them. Wallace
v. State, 121 S.W.3d 652, 656 (Tenn. 2003) (citing Nichols v. State, 90 S.W.3d 576, 586
(Tenn. 2002)). This court may not reweigh or reevaluate the evidence or substitute its
inferences for those drawn by the post-conviction court. Nichols, 90 S.W.3d at 586.
Questions concerning the credibility of witnesses and the weight to be given their testimony
are for resolution by the post-conviction court. Id. (citing Henley v. State, 960 S.W.2d 572,
579 (Tenn. 1997)). It is, therefore, the burden of the petitioner to show that the evidence
preponderated against those findings. Clenny v. State, 576 S.W.2d 12, 14 (Tenn. Crim. App.
1978). Because they relate to mixed questions of law and fact, we review the trial court’s
conclusions as to whether counsel’s performance was deficient and whether that deficiency
was prejudicial under a de novo standard with no presumption of correctness. Fields v. State,
40 S.W.3d 450, 457 (Tenn. 2001).


                         B. Ineffective Assistance of Counsel Claims

        The Sixth Amendment requires that, in all criminal prosecutions, the accused shall
enjoy the right to the effective assistance of counsel.” See U.S. C ONST. amend. VI.; Cuyler
v. Sullivan, 446 U.S. 335, 344 (1980); see also Strickland v. Washington, 466 U.S. 668, 686
(1984). “The benchmark for judging any claim of ineffectiveness must be whether counsel’s
conduct so undermined the proper functioning of the adversarial process that the trial cannot
be relied on as having produced a just result.” Strickland, 466 U.S. at 686; Combs v. Coyle,
205 F.3d 269, 277 (6th Cir. 2000). A two-prong test directs a court’s evaluation of a claim
of ineffectiveness:

       First, the Petitioner must show that counsel’s performance was deficient. This
       requires showing that counsel made errors so serious that counsel was not
       functioning as the “counsel” guaranteed the Petitioner by the Sixth
       Amendment. Second, the Petitioner must show that the deficient performance
       prejudiced the defense. This requires showing that counsel’s errors were so
       serious as to deprive the Petitioner of a fair trial, a trial whose result is reliable.

Strickland, 466 U.S. at 687; see also Combs, 205 F.3d at 277.

                                                -10-
        The performance prong of the Strickland test requires a petitioner to show that
counsel’s representation fell below an objective standard of reasonableness or was “outside
the wide range of professionally competent assistance.” Strickland, 466 U.S. at 690. “A fair
assessment of attorney performance requires that every effort be made to eliminate the
distorting effects of hindsight, to reconstruct the circumstances of counsel’s challenged
conduct, and to evaluate the conduct from counsel’s perspective at the time.” Combs, 205
F.3d at 278. The reviewing court “must indulge a strong presumption that counsel’s conduct
falls within the wide range of reasonable professional assistance[.]” Strickland, 466 U.S. at
689. Additionally, courts should defer to trial strategy or tactical choices of counsel if they
are informed ones based upon adequate preparation. Hellard v. State, 629 S.W.2d 4, 9 (Tenn.
1982). Finally, it is acknowledged that criminal petitioners are not entitled to perfect
representation, only constitutionally adequate representation. Denton v. State, 945 S.W.2d
793, 796 (Tenn. Crim. App. 1996).

       At the post-conviction hearing, the court found both general sessions counsel and trial
counsel to be credible and concluded that both attorneys had rendered effective assistance
under the circumstances in this case. In regards to the Petitioner’s contention that both his
general sessions and trial attorneys failed to investigate several possible witnesses and call
other witnesses to testify at trial, we note that the Petitioner did not present the testimony of
any of these possible witnesses at the post-conviction hearing. This court has long held that
“[w]hen a petitioner contends that trial counsel failed to discover, interview, or present
witnesses in support of his defense, these witnesses should be presented by the petitioner at
the evidentiary hearing.” Black v. State, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990). We
cannot speculate as to what these witnesses may have said if presented. Id. Hence, the
Petitioner failed to present proof that he suffered prejudice from his trial counsel’s failure to
call “exculpatory” witnesses at trial.

        Regarding the Petitioner’s contention trial counsel’s failure to present a handwriting
expert was ineffective, the same aforementioned analysis under Black applies. See id.; see
also State v. Johnson, 970 S.W.2d 500, 508 (Tenn. Crim. App. 1996). Because the Petitioner
did not present a handwriting expert at the post-conviction hearing, he has not shown how
trial counsel’s failure to present the handwriting expert resulted in prejudice. Black, 794
S.W.2d 752, at 757.

       Turning to the general claims that trial counsel did not prepare for trial or present
evidence that someone other than the Petitioner had passed checks from the same checkbook
at Sav-A-Lot, we conclude that the record supports the trial courts findings that trial counsel
understood the critical issues in the case; that he created and executed a sound trial strategy
under the circumstances of this case; and that he did present the Sav-A-Lot evidence. Thus,
the Petitioner has failed to show deficiency on these issues.

                                              -11-
        Finally, in a one sentence argument, the Petitioner contends that the cumulative effect
of the errors listed in his brief deprived him of his Sixth Amendment right to counsel and
worked to produce a trial setting that was fundamentally unfair. The State responds generally
that there is no evidence that either general sessions or trial counsels’ representation of the
Petitioner was deficient, nor that said deficiency caused prejudice to the Petitioner. We
agree. A bare laundry list of allegations, without supporting proof, cannot establish
ineffective assistance on the basis of cumulative error. See Carl Ronald Dykes v. State,
M2006-02771-CCA-R3-PC, 2008 WL 109123, at *8 (Tenn. Crim. App. Jan. 10, 2008),
perm. app. denied, (Tenn. May 5, 2008).

       Because the alleged witnesses were not presented at the evidentiary hearing, and the
evidence does not otherwise preponderate against the post-conviction court’s findings, we
hold that the post-conviction court did not err in finding that the Petitioner failed to establish
by clear and convincing evidence that counsel’s actions were deficient or resulted in
prejudice to Petitioner’s defense. Thus, the Petitioner has failed to show that trial counsel was
ineffective. Accordingly, we affirm the judgment of the post-conviction court.


                                        CONCLUSION

       Upon consideration of the foregoing and the record as a whole, the judgment of the
post-conviction court is affirmed.




                                                      ________________________________
                                                      D. KELLY THOMAS, JR., JUDGE




                                               -12-